David Newbern, Judge, dissenting. We have often held that the board of review decision in an employment security benefits case will be affirmed if there is substantial evidence to support it. For this proposition we cite, equally often, Terry Dairy Products Company v. Cash, Comm’r of Labor, 224 Ark. 576, 275 S.W. 2d 12 (1955). In this case the majority says if we relied on the testimony we would have to affirm. That statement says clearly that there is substantial evidence in favor of the board’s conclusion. It can be construed no other way. What follows, in the majority opinion, is a consideration of other evidence and discussion of the preponderance of the evidence. If we mean it when we apply the substantial evidence test in other cases, I cannot understand this one at all. Therefore, I respectfully dissent and would affirm the board’s decision even though, as the majority, I might have reached a different result had I been in the position of the board and faced with a question of where the preponderance of the evidence lay.